        Case 3:18-cv-01865-RS Document 187 Filed 01/18/19 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     ANNA T. FERRARI, SBN 261579
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   NOREEN P. SKELLY, SBN 186135
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-6053
 8    Fax: (916) 324-8835
      E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for State of California, by and through
     Attorney General Xavier Becerra
10
     (Additional counsel listed on signature panel)
11

12                              IN THE UNITED STATES DISTRICT COURT

13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        SAN FRANCISCO DIVISION

15

16

17   STATE OF CALIFORNIA, by and through
     Attorney General Xavier Becerra;                        3:18-cv-01865
18   COUNTY OF LOS ANGELES; CITY OF
19   LOS ANGELES; CITY OF FREMONT;
     CITY OF LONG BEACH; CITY OF                              JOINT STIPULATION AND
20   OAKLAND; CITY OF STOCKTON,                               [PROPOSED] ORDER REGARDING
                                                              EVIDENCE RELATING TO
21                                              Plaintiff,    PLAINTIFFS’ EXPERT WITNESSES
                                                              DRS. HERMANN HABERMANN AND
22                   v.                                       LISA HANDLEY

23
     WILBUR L. ROSS, JR., in his official                    Dept:         3
24   capacity as Secretary of the U.S.                       Judge:        The Honorable Richard G.
     Department of Commerce; U.S.                                          Seeborg
25   DEPARTMENT OF COMMERCE; RON                             Trial Date:   January 7, 2019
     JARMIN, in his official capacity as Acting              Action Filed: March 26, 2018
26   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
27
                                            Defendants.
28

         Joint Stipulation and [Proposed] Order Re: Evidence Relating to Drs. Habermann and Handley (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 187 Filed 01/18/19 Page 2 of 5



 1     JOINT STIPULATION REGARDING EVIDENCE RELATING TO TESTIMONY OF
        PLAINTIFFS’ EXPERT WITNESSES DRS. HERMANN HABERMANN AND LISA
 2                                 HANDLEY
 3

 4         To promote efficiency and preserve judicial resources, plaintiff State of California and
 5   defendants U.S. Department of Commerce, Wilbur Ross, Jr., U.S. Census Bureau, and Ron
 6   Jarmin have reached an agreement regarding certain trial exhibits that relate to the trial testimony
 7   of plaintiff’s expert witnesses Drs. Hermann Habermann and Lisa Handley. The Parties hereby
 8   stipulate as follows:
 9         1.    Drs. Habermann and Handley previously testified as expert witnesses on behalf of the
10   plaintiffs in State of New York, et al. v. United States Department of Commerce, et al., pending
11   before the U.S. District Court for the Southern District of California, Case No. 1:18-cv-02921.
12         2.    The trial testimony of Dr. Habermann in the above-captioned matter, consisting of a
13   trial affidavit and trial testimony from the State of New York, et al. matter, is set forth at PTX-821
14   and PTX-820, respectively. These exhibits were admitted into evidence on January 14, 2019.
15         2.    The trial testimony of Dr. Handley in the above-captioned matter, consisting of trial
16   testimony from the State of New York, et al. matter, is set forth at PTX-819. This exhibit was
17   admitted into evidence on January 14, 2019.
18         3.    The following trial exhibits relating to the testimony of Dr. Habermann in the above-
19   captioned matter shall be admitted into evidence: PTX-262, PTX-267, PTX-268, PTX-269, PTX-
20   610, PTX-611, PTX-612, PTX-613, PTX-618. These documents shall be admitted separate from
21   and in addition to those exhibits admitted or otherwise identified on the record during the January
22   14, 2019, trial session.
23         4.    Drs. Handley’s and Habermann’s testimony in the State of New York, et al. matter
24   contains references to trial exhibits from that matter, which have been numbered separately as
25   exhibits in the above-captioned matter. The parties acknowledge and agree that the table attached
26   as Exhibit A to this stipulation accurately cross-references trial exhibits relating to Drs.
27

28
                                                           1
         Joint Stipulation and [Proposed] Order Re: Evidence Relating to Drs. Habermann and Handley (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 187 Filed 01/18/19 Page 3 of 5



 1   Habermann’s and Handley’s trial testimony from the State of New York, et al. matter with the
 2   corresponding exhibits from the above-captioned matter.
 3         IT IS SO STIPULATED.
 4   Dated: January 17, 2019                           XAVIER BECERRA
                                                       Attorney General of California
 5                                                     ANTHONY R. HAKL
                                                       Supervising Deputy Attorney General
 6                                                     GABRIELLE D. BOUTIN
                                                       ANNA T. FERRARI
 7
                                                       TODD GRABARSKY
 8                                                     NOREEN P. SKELLY
                                                       R. MATTHEW WISE
 9                                                     Deputy Attorneys General

10
                                                       /s/ Anna T. Ferrari
11                                                     ANNA T. FERRARI
                                                       Deputy Attorney General
12                                                     Attorneys for Plaintiff State of California, by and
                                                       through Attorney General Xavier Becerra
13

14
       Dated: January 17, 2019                        JOSEPH H. HUNT
15                                                    Assistant Attorney General

16                                                    BRETT A. SHUMATE
                                                      Deputy Assistant Attorney General
17
                                                      CARLOTTA P. WELLS
18                                                    Assistant Branch Director

19                                                    /s/ Carlotta P. Wells
                                                      KATE BAILEY
20                                                    MARSHA EDNEY
                                                      STEPHEN EHRLICH
21                                                    CAROL FEDERIGHI
                                                      Trial Attorneys
22                                                    United States Department of Justice
                                                      Civil Division, Federal Programs Branch
23                                                    1100 L Street NW
                                                      Washington, DC 20530
24                                                    Phone: (202) 514-9239
                                                      Email: carlotta.wells@usdoj.gov
25                                                    Attorneys for Defendants

26

27

28
                                                           2
         Joint Stipulation and [Proposed] Order Re: Evidence Relating to Drs. Habermann and Handley (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 187 Filed 01/18/19 Page 4 of 5



 1                                        FILER’S ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that
 3   concurrence in the filing of this document has been obtained from all signatories above.
 4   Dated: January 17, 2019                                  /s/ Anna T. Ferrari
                                                              ANNA T. FERRARI
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
        Joint Stipulation and [Proposed] Order Re: Evidence Relating to Drs. Habermann and Handley (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 187 Filed 01/18/19 Page 5 of 5



 1                                           [PROPOSED] ORDER
 2          Based on the parties’ Stipulation to Admit Evidence Relating to Testimony of Plaintiffs’
 3   Expert Witness Dr. Hermann Habermann, and good cause appearing, the following trial exhibits
 4   shall be admitted into evidence at trial in the above-captioned case: PTX-262, PTX-267, PTX-
 5   268, PTX-269, PTX-610, PTX-611, PTX-612, PTX-613, PTX-618.
 6          IT IS SO ORDERED.
 7
             1/18/19
     Dated: _________________
 8                                                     HON. RICHARD SEEBORG
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
         Joint Stipulation and [Proposed] Order Re: Evidence Relating to Drs. Habermann and Handley (3:18-cv-01865)
